Citation Nr: 1117180	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-37 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 8, 1991, for the grant of service connection for paranoid schizophrenia.   


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 2, 1975 to June 9, 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to an earlier effective date for the grant of service connection for paranoid schizophrenia.  The RO in Los Angeles, California, currently retains jurisdiction of the Veteran's claim file.  

Various duplicate copies of private treatment records and redundant arguments were received by the RO since the last supplemental statement of the case (SSOC) was issued.  However, a remand pursuant to 38 C.F.R. § 20.1304 is not necessary as this evidence is not relevant or material because it is duplicative and redundant, and, in the alternative, because there is no legal basis upon which the sought benefit may be awarded and the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


FINDINGS OF FACT

1.  In a March 2005 Decision Review Officer (DRO) decision, which originally stemmed from an August 1991 rating decision and numerous Board remands and denials, the RO granted service connection for paranoid schizophrenia with a 100 percent rating, effective March 8, 1991.  The Veteran received timely notice of the March 2005 DRO decision, but did not appeal, and that decision is now final.

2.  In October 2007, the RO received a claim of entitlement to an earlier effective for the grant of service connection for paranoid schizophrenia from the Veteran dated in September 2007.  




CONCLUSION OF LAW

The Veteran's October 2007 claim of entitlement to an earlier effective date for the grant of service connection for paranoid schizophrenia is a freestanding claim, cannot be raised, and therefore must be dismissed.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.302(a) (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  The Veteran's instant claim is being dismissed by the Board because the Veteran cannot, under the law, have a freestanding claim for an earlier effective date.  See Rudd, 20 Vet. App. at 296.  Accordingly, no further discussion of VA's duties is required.

Analysis

The Veteran alleges that the effective date for the grant of service connection for paranoid schizophrenia should be back to 1975, when he was separated from service.  He also claims that he applied for service connection in 1975.   

A March 2005 DRO decision granted service connection for paranoid schizophrenia with a 100 percent rating, effective March 8, 1991.  The Veteran did not appeal this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

The Veteran does not allege clear and unmistakable error (CUE) in the above-discussed DRO decision.  He merely states that he wants an earlier effective date for the grant of service connection for paranoid schizophrenia because he had paranoid schizophrenia since service and because he filed for service connection in 1975.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE and there is no final RO or Board decision stemming from an alleged claim of service connection for paranoid schizophrenia in 1975.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In October 2007, more than a year after the March 2005 DRO decision became final, the Veteran filed a claim for an earlier effective date for the grant of service connection for paranoid schizophrenia.  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  The RO therefore developed the claim as a "freestanding" one for an earlier effective date for the grant of service connection, and denied entitlement in the March 2008 DRO decision on appeal.  There is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd, 20 Vet. App. 296 at 299 (2006).  

The Veteran's "disagreement" with the effective date was filed well beyond the filing deadline for the March 2005 DRO decision which assigned the effective date.  The Court made it clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Id.

Accordingly, the assignment of earlier effective date is not warranted and the claim must be dismissed.







ORDER

The claim for entitlement to an effective date earlier than March 8, 1991, for the grant of service connection for paranoid schizophrenia, is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


